      Case 2:20-cv-05980-CMR Document 5 Filed 12/16/20 Page 1 of 2




STRADLEY RONON STEVENS & YOUNG, LLP
By:     Tara B. Dickerman (PA I.D. 80217)
2005 Market St, Suite 2600
Philadelphia, PA 19103
Tel: 215-564-8036
Fax: 215-564-8120
Tdickerman@stradley.com
Attorney for Defendants,
First Stop Handicrafts LLC
Jacob Otstot

                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG
            Plaintiff,
 v.
                                                          No. 2:20-cv-05980
 FIRST STOP HANDICRAFTS LLC, et
 al.

                Defendants


                             NOTICE OF APPEARANCE

       PLEASE ENTER THE APPEARANCE of Tara B. Dickerman, Esquire (ID No.

80217) of Stradley Ronon Stevens & Young, LLP as counsel of record for Defendants,

First Stop Handicrafts LLC and Jacob Otstot in this action.

                                     Respectfully,

                                     /s/Tara B. Dickerman
                                     Tara B. Dickerman, Esquire (PA. I.D. 80217)
                                     Stradley Ronon Stevens & Young, LLP
                                     2005 Market St, Suite 2600
                                     Philadelphia, PA 19103
                                     (215) 564-8036
                                     Tdickerman@stradley.com

                                     Attorney for Defendants,
                                     First Stop Handicrafts LLC
                                     Jacob Otstot
      Case 2:20-cv-05980-CMR Document 5 Filed 12/16/20 Page 2 of 2




                            CERTIFICATE OF SERVICE

               I, Tara B. Dickerman, hereby certify that on this 16th day of December

2020, I caused a true and correct copy of the foregoing to be served via this Honorable

Court’s ECF Filing System upon the following:


                                    Andrew Perrong
                                        (Pro Se)
                                 1657 The Fairway #131
                                 Jenkintown, PA 19046


                                             /s/ Tara B. Dickerman
                                             __________________________________
                                             Tara B. Dickerman, Esquire




                                                                                 4421641v.1
